


Exhibit 10.12
Contract of Employment
This Agreement between you, Philip Allison (“You”) and KCG Europe Limited, City
Place House, 55 Basinghall Street, London EC2V 5DU (the “Company”) as at 19
March 2014 comprises your contract of employment with the Company and a
statement of the main terms and conditions of your employment which are required
by section 1 of the Employment Rights Act 1996.
1.
Your Employer

1.1.
You will be employed by the Company.

1.2.
If the Company at any time proposes to transfer your employment to any Group
Company on the same or no less favourable terms, it will not seek to do so
without giving reasonable written notice to you of its reasons.

2.
Conditions Precedent

2.1.
Your employment and the terms of employment contained in this Agreement are
conditional upon:

2.1.1
you being free to enter into this Agreement and perform your obligations under
it without being in breach of any court order or express or implied term of any
contract or other obligation binding on you;

2.1.2
receipt by the Company of references that the Company, acting reasonably,
considers to be satisfactory;

2.1.3
verification of background information including but not limited to, evidence of
credit checks, a search to ascertain whether you have been declared bankrupt or
have any County Court Judgements (CCJs) entered against your name, relevant
registrations or professional qualifications);

2.1.4
you providing evidence to satisfy the Company that your nationality or
immigration status allows you to undertake the position offered. If you did not
do so at your most recent interview, prior to the Date of Commencement you must
provide the Company with:

2.1.4.1.
your original passport or UK immigration status document (which, if appropriate,
shall include your ID card issued by the Home Office) which shows evidence of
your entitlement to work including your period of leave to remain in the UK; and

2.1.4.2.
your contact details, which includes your telephone and mobile telephone numbers
and evidence of your current address.

2.2.
The evidence required under these clauses 2.1.2 to 2.1.4 (inclusive) must be
provided before the Date of Commencement.

2.3.
As the position of CEO KCG Europe includes duties which are deemed by the
Financial Conduct Authority (“FCA”) to be controlled functions under the
provisions of the Financial Services and Markets Act 2000 (“FSMA”), this
appointment is also conditional upon:


1

--------------------------------------------------------------------------------




2.3.1
the Company carrying out all necessary pre-employment checks for the purposes of
applying for approval from the FCA; and

2.3.2
approval from the FCA under section 59 FSMA to perform any controlled functions
necessary to discharge your duties.

3.
Date of Commencement of Employment

3.1.
You will commence your employment with the Company on or before 1 October 2014
(“Date of Commencement”) or such other date that may be agreed between you and
the Company, which is also the date on which your period of continuous
employment with the Company begins. No period of employment with any previous
employer counts towards your period of continuous employment with the Company.

3.2.
Your employment shall continue, subject to the terms of this Agreement, until
terminated by either party giving notice under clause 13.

4.
Job Title and Duties

4.1.
You will be employed as CEO KCG Europe.

4.2.
You will report to and take instructions from the Chief Executive Officer of KCG
Holdings, Inc. (the “Chief Executive”) and the Company’s Board. In this
Agreement, “Board” means the board of directors from time to time of the Company
or the directors present at a meeting of directors at which a quorum is present
or a duly appointed committee of the Company and includes any person nominated
by the Company from time to time of the Company for the relevant purposes of
this Agreement.

4.3.
Your duties are those duties that would reasonably be expected to fall within
your job title together with such other duties, consistent with your status, as
may reasonably be assigned to you from time to time. Subject always as above,
you acknowledge that, as the needs of the Company’s business change, your job
title, reporting line, duties and responsibilities may be amended by the Chief
Executive and/or the Board.

4.4.
You may be required by the Company for any period covered by this Agreement and
without being entitled to further remuneration to act as an officer of any Group
Company or hold any other appointment or office as nominee or representative of
any Group Company.

4.5.
During your employment you are required at all times to:

4.5.1
carry out your duties loyally, diligently and in accordance with the directions
of the Chief Executive and/or the Board. You will keep the Board properly
informed about your involvement in the business of the Company always giving it
the full benefit of your knowledge, expertise and skills and promoting and
protecting the interests and reputation of the Company and any Group Company and
not knowingly or deliberately doing anything which is to its or their detriment;

4.5.2
maintain the highest standards in terms of both personal and professional
conduct. When acting on the Company’s behalf you are required do so with
honesty, good faith and fairness and do nothing which brings the Company into
disrepute. You must use your skills, knowledge and judgment to the best of your
ability. You are expected to comply


2

--------------------------------------------------------------------------------




with the Company’s policies and procedures and with all reasonable instructions
or requests made by the Chief Executive and/or the Board;
4.5.3
unless prevented by ill health or injury and except during holiday taken in
accordance with clause 12 of this Agreement devote the whole of your working
time to the business of the Company. You may not during your employment
(including, without limitation, any period of suspension or garden leave),
without the prior written consent of the Board, accept any other appointment,
nor without such consent, undertake any other work in your spare time;

4.5.4
not, without the prior written consent of the Board, directly or indirectly give
or receive or retain any payment or benefit, either in respect of any business
transacted (whether or not by you) by or on behalf of the Company, or with a
view to any such business being transacted;

4.5.5
notify the Board forthwith and without delay in writing of any information or
event which could reasonably be expected to impact on your nationality or
immigration status or right to work or reside in the UK; and

4.5.6
promptly disclose to the Board any information that comes into your possession
concerning any matter which you consider adversely affects or you consider is
reasonably likely to adversely affect the business of the Company including, but
not limited to:

(a)
the plans of any senior or significant employee to join a competitor or to
establish a business in competition with the Company;

(b)
any steps taken by a senior employee to implement any such plans;

(c)
the misuse by any employee of any Confidential Information belonging to the
Company or its clients;

(d)
any misconduct by you or any employee; and

(e)
any conflict of interest, whether or not involving you, of which you become
aware.

5.
Place of Work

5.1.
Your primary place of work will be at the Company’s offices detailed above, but
you may be required to work either permanently or temporarily in other locations
within the Greater London area.

5.2.
You may be required to travel within the UK and abroad in the course of
performing your duties on behalf of the Company. It is not currently envisaged
that any single period of travel abroad will be for a period in excess of one
(1) month at any given time. If you are required to travel outside the UK for
more than one (1) month, you will be provided with written particulars of this,
outlining details of the assignment.

6.
Hours of Work

6.1.
The Company’s normal hours of business are from 6.30 a.m. to 9.30 p.m. Monday to
Friday inclusive. During the Company’s normal hours of business you shall work
such hours as are necessary for the proper performance of your duties, subject
to a minimum of 40 hours per week, and you are entitled to up to one hour’s
unpaid lunch break per working day. You may be required


3

--------------------------------------------------------------------------------




to work additional hours either as and when requested by the Chief Executive
and/or the Board, or when the proper performance of your work requires. You will
not be given any extra remuneration for any such additional hours worked in
excess of your minimum weekly hours.
6.2.
You agree that if necessary for the proper performance of your duties, you will
work more than an average of 48 hours in a seven day reference period (as
defined by and calculated in accordance with the Working Time Regulations 1998
(as amended)). You can withdraw your agreement to the terms of this clause by
giving the Company three (3) months’ written notice.

7.
Remuneration

7.1.
Your basic salary is £350,000, per annum payable by bank transfer in equal
monthly instalments on or about the 24th of each month unless that day is a
weekend or public holiday, in which case payment shall be made on the nearest
preceding working day. Salary shall accrue from day to day. There is no
obligation on the Company to increase the level of your basic salary at any
review. An increase awarded in one year will not influence or set a precedent in
relation to future years.

7.2.
Provided that you comply with the conditions in this clause 7.2, for the
calendar year 2015 onwards you will be eligible to be considered for a
discretionary annual bonus in an amount to be determined in the sole discretion
of the Company and KCG. Eligibility for consideration for and payment of a bonus
(if any) is conditional upon you:

7.2.7
being employed by the Company on the bonus payment date;

7.2.8
not being under notice of termination of employment, whether given by you or
given by the Company, on the bonus payment date;

7.2.9
not being under any form of suspension (e.g. disciplinary/investigative
suspension) on the bonus payment date which subsequently leads to the
termination of your employment.

For the avoidance of doubt you shall not be eligible to be considered for a
discretionary bonus in respect of the calendar year 2014.
7.3.
The amount of any bonus awarded to you will depend on certain criteria including
but not limited to the overall performance of the Company and the Group Company,
the performance of your business unit, and your own personal performance.

7.4.
For the calendar year 2014 only, your total compensation shall be US$2,000,000
(the “Total 2014 Compensation”). At the end of the 2014 calendar year, the
Company will calculate the difference between the Total 2014 Compensation and
the salary you have received or are eligible to receive during the 2014 calendar
year (with the Company using the foreign exchange rate determined by the Company
and prevailing at the time of the calculation). If the conditions in clause 7.5
have been satisfied, the Company will make a payment to you (the “2014
Compensation Payment”) on or around 31 January 2015 (the “2014 Compensation
Payment Date”) to increase your total gross compensation to the Total 2014
Compensation. 40% of the 2014 Compensation Payment shall be payable in cash and
60% in long-term equity (including but not limited to restricted stock and
restricted stock units. Such long-term equity compensation will be subject to
the terms of a separate award agreement and the plan rules in force from time to
time).

7.5.
Any payment or award made to you pursuant to clause 7.4 is conditional upon you:

7.5.1
being employed by the Company on the 2014 Compensation Payment Date;


4

--------------------------------------------------------------------------------




7.5.2
not being under notice of termination of employment, whether given by you or by
the Company, on the 2014 Compensation Payment Date;

7.5.3
not being under any form of suspension (e.g. disciplinary/investigative
suspension) on the 2014 Compensation Payment Date which subsequently leads to
the termination of your employment.

7.6.
The Company shall at entirely its own discretion determine the proportion
between cash and long-term equity (including but not limited to restricted stock
and restricted stock units) of any sums payable pursuant to clause 7.2, so long
as the proportion split between cash and long-term equity is generally
consistent with the group policy of KCG Holdings, Inc., which may change from
time to time. Such long-term equity compensation will be subject to the terms of
a separate award agreement and the plan rules in force from time to time.

7.7.
All amounts which might be payable to you under this Agreement are stated as
gross and will be reduced by all applicable statutory deductions, and any other
authorised or required deductions.

7.8.
The payment date for any discretionary annual bonus shall be notified to you
annually.

7.9.
The payment of any bonus in one year will not influence or set a precedent in
relation to future years. Bonus entitlement does not accrue in the course of a
year, and you are not entitled to payment of a bonus, or any pro-rata portion of
it, if you leave employment for any reason prior to the date that the bonus is
paid.

8.
Buy-out

8.1.
You have advised the Company that, as a result of your commencing employment
with the Company, you will forfeit deferred compensation with your former
employer UBS. Subject to the provisions of this Agreement, the Company shall
compensate you with Shares (as defined below) provided that the only reason such
deferred compensation is not honoured by UBS is that you have resigned from UBS
in order to commence employment with the Company.

8.2.
On the Date of Commencement you will be granted 750,000 restricted shares or
restricted stock units of KCG Holdings, Inc. common stock (collectively,
“Shares”), expressly conditioned on the following:

8.2.1
you provide satisfactory documentation to the Company that you have forfeited
unvested shares, stock units and/or options of approximate value, awarded by
your previous employer. Such documentation must be provided as soon as
reasonably practicable prior to the Commencement Date;

8.2.2
the Compensation Committee of KCG Holdings, Inc.’s Board of Directors approves
such grant;

8.2.3
the Shares are not more generous in either their amount or terms (including any
deferral or retention periods) than the variable remuneration awarded or offered
by your previous employer;

8.2.4
you have not given notice to terminate your employment on the Date of
Commencement; and


5

--------------------------------------------------------------------------------




8.2.5
you have not been given notice to terminate your employment, by reason of
conduct, performance, capability or your qualifications which you have been
unable to remedy within a reasonable period to the Company’s satisfaction.

8.3.
The Shares will be subject to the terms of a separate award agreement and the
plan rules in force from time to time. As described more fully in the applicable
plan and the applicable award agreement, the restricted stock units or options
will vest in three equal instalments, with the first vesting on 1 July 2015 and
the remaining instalments vesting annually on the next two anniversaries of your
Date of Commencement.

8.4.
However, in the event you are not reporting to Daniel Coleman as the Chief
Executive Officer of KCG Holdings, Inc. or his successor by December 31, 2015,
the unvested restricted stock units that are the subject of the initial Award
shall vest but deliver on the original delivery date.

9.
Expenses

9.1.
You will be reimbursed your reasonable expenses properly and necessarily
incurred by you in the proper performance of your duties under this Agreement,
provided that you produce valid receipts and/or vouchers to the Company’s
satisfaction. All expense claims must be made in accordance with the Company’s
Expenses Reimbursement policy.

10.
Benefits

10.1.
The Company operates a benefits package and entitlement to join the Company’s
contributory pension scheme forms part of this package, subject always to the
rules of the schemes (including any eligibility requirements) from time to time
in force. From the Date of Commencement (as stated above), you are entitled to
become a member of the following schemes:

10.1.1
Personal Pension Scheme. Subject to you making contributions to your personal
pension scheme, the Company will make additional matching contributions at a
rate of 200% of your contribution. For example, if you contribute 2% of salary,
the Company will contribute 4%. However, the maximum you may contribute is 5% of
your salary and the maximum matching contribution will be 10% for the Company,
subject always to a pension earnings cap which will be set by the Company in its
absolute discretion or as required by law.

10.1.2
Health, Dental and Travel Insurance; and

10.1.3
Group Income Protection; and

10.1.4
Group Life Assurance

Details of the above schemes are available from Human Resources.
10.2.
The Company reserves the right to cease to offer or to amend or substitute
another provider or to alter or substitute any part of the benefits package
available to you under, or the terms and conditions of, that scheme at any time.
No liability will accrue to the Company in the event that cover for any benefit
available to you is refused by the provider or any conditions or limitations to
the benefit are applied by the provider. The Company’s sole obligations in
respect of any of these insurances are to pay the premium from time to time
required by the provider and to pay to you such sums (if any) as may from time
to time be received by the Company from the provider in respect of any claim
made by you under the scheme and for the avoidance of doubt the Company shall be
under no


6

--------------------------------------------------------------------------------




obligation to take any action to enforce the terms of the insurance or otherwise
to procure the benefit of the insurance for you.
10.3.
Your entitlement to participate in any benefit scheme will be conditional on the
terms of any such scheme from time to time and your ability to satisfy any
conditions for participation and/or entitlement imposed by any such scheme
provider.

10.4.
The Company shall be entitled to exercise its rights under clause 13
notwithstanding that the effect of the exercise of such rights is or may be to
terminate your employment in circumstances or at a time such that you are or may
be deprived of any benefit (actual or contingent) under any insurance scheme
provided by the Company.

11.
Sickness

11.1.
Any absence caused by sickness or injury must be notified to Human Resources by
10 a.m. on the first day of absence. If you are still off work on the third day,
you must contact Human Resources to report on your progress and thereafter you
are required to keep the Board regularly informed of your absence, the reasons
for it, and of the expected duration.

11.2.
For the first seven (7) days of any absence caused by sickness or injury, a
self-certification form should be completed, which is available from Human
Resources. For absences of more than seven (7) days, a doctor’s certificate must
be produced on the eighth day and should be submitted regularly for any period
of absence thereafter. On each occasion that a medical certificate expires and
you do not anticipate returning to work, you must notify the Board on the first
working day following expiry of the medical certificate.

11.3.
Subject to you complying with the Company’s sickness absence procedure, and
following completion of your probationary period, the Company will pay you basic
salary in respect of periods of absence due to sickness or injury up to a
maximum of 26 weeks’ qualifying sickness absence during any consecutive 12-month
period calculated from the first day of absence. Further details are contained
in the Company’s Sick Pay Policy set out in the Employee Handbook. Any Company
Sick Pay paid in this way includes any entitlement you have to Statutory Sick
Pay (“SSP”) and any other sickness or other benefit obtainable by you under any
legislation for the time being in force.

11.4.
The Company at all times reserves the right to withhold, discontinue or request
repayment of any Company Sick Pay awarded if:

11.4.1
it is satisfied that you have misrepresented your state of health or are in any
way abusing the sickness scheme;

11.4.2
an injury from an accident at work was caused by your misconduct at work;

11.4.3
you fail to follow the Company’s absence procedure;

11.4.4
in the opinion of a doctor nominated by the Company, you are well enough to
work;

11.4.5
you behave in a manner likely to retard your recovery.

11.5.
The Company reserves the right to require you to submit to a medical examination
by a practitioner appointed by the Company, the cost of which will be borne by
the Company. You acknowledge that the medical practitioner carrying out this
examination will prepare a medical report for the Company and is entitled to
disclose or discuss with the Company any matters arising from such


7

--------------------------------------------------------------------------------




examination, including those which might materially or adversely affect your
health and which may hinder or affect the proper performance of your duties.
11.6.
Prolonged or frequent absences may result in the termination of your employment
whether you are in receipt of Company Sick Pay at that time or not.

11.7.
Failure to comply with the Company’s sickness and absence rules and procedures
as set out in this clause 11 and/or the Employee Handbook may render you subject
to disciplinary action and may also bar you from receiving any Company Sick Pay
as outlined in clause 11.4 above.

12.
Holidays

12.1.
The Company’s holiday year runs from 1 January to 31 December.

12.2.
In addition to public holidays in England and Wales, you will be entitled to 26
days holiday during each complete holiday year. You may be required to work UK
public or bank holidays and are required to be flexible in relation to such
holidays, in view of the international nature of the Company’s business. You may
also be required to take periods of leave during public or market holidays which
apply to the markets or countries for which you may be involved as part of your
employment with the Company, in addition to or instead of UK public or bank
holidays.

12.3.
In each holiday year (apart from the year in which your employment commences or
terminates) you will be expected to take at least the statutory 28 days’ holiday
(including normal public holidays) to which you are entitled, whether or not you
are absent on sick leave for all or any part of the holiday year. A maximum of
five days holiday may be taken over from one leave year to the next, subject to
approval by the Chief Executive, but must be taken by the end of March in the
following year or it will be lost. No payment in lieu of untaken holiday will be
given except on termination of employment where appropriate in accordance with
clause 12.6 below.

12.4.
Your holiday entitlement for your first and final years of employment will be
adjusted pro rata to reflect the proportion of the holiday year worked by you.

12.5.
You must obtain the prior approval of the Chief Executive before taking any
holiday, in accordance with the Company’s policy as set out in the Employee
Handbook.

12.6.
Upon the termination of your employment you will receive a payment in respect of
any days’ holiday which are due but have not been taken. A sum will be deducted
in respect of any days you have taken in excess of accrued holiday entitlement
or any other sums owed to you by the Company. For these purposes, a day’s pay is
calculated as 1/260 of your annual salary.

12.7.
During any period of notice (whether given by you or by the Company), no
contractual holiday entitlement shall accrue. Entitlement to statutory annual
leave only shall continue to accrue during such period.

13.
Notice and Termination

13.1.
You are required to give six (6) months’ notice in writing to terminate your
employment. Save as otherwise provided for in this Agreement, you will be
entitled to receive six (6) months’ written notice from the Company to terminate
your employment.


8

--------------------------------------------------------------------------------




13.2.
Notwithstanding clause 13.1, the Company may, in its sole and absolute
discretion, terminate your employment at any time and with immediate effect by
paying a Payment in Lieu. For the avoidance of doubt, the Payment in Lieu shall
not include any element in relation to:

13.2.6
any bonus that might otherwise have been due during the period for which the
Payment in Lieu is made (including but not limited to the 2014 Compensation
Payment);

13.2.7
any payment in respect of benefits which you would have been entitled to receive
during the period for which the Payment in Lieu is made; and

13.2.8
any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in Lieu is made.

13.3.
You will have no right to receive a Payment in Lieu unless the Company has
exercised its discretion in clause 13.1. Nothing in this clause shall prevent
the Company from terminating your employment in breach.

13.4.
Your employment may be terminated by the Company without notice and without
Payment in Lieu or other compensation if you are considered by the Company to be
guilty of gross misconduct or to be in fundamental breach of the terms of this
Agreement. A non-exhaustive list of examples of conduct which the Company
regards as constituting gross misconduct is contained in the Employee Handbook
and it is your responsibility to familiarise yourself with these.

13.5.
On the termination of your employment for whatever reason you must immediately
resign without compensation from any office which you may hold in the Company or
any Group Company or which you hold as a nominee of the Company or any Group
Company.

14.
Garden Leave

14.1.
At any time after you have or the Company has given notice to terminate your
employment in accordance with the terms of this Agreement, or after you have
purported to terminate your employment without giving full notice and the
Company does not accept such resignation on such terms, the Company may require
that during any such notice period or any part of parts of such notice periods
that, without the prior written consent of the Company, you do not attend your
workplace or you perform none of your duties or only perform such specific
duties as are expressly assigned to you by the Company. Save as otherwise
provided for in this Agreement, you will be entitled to full pay and contractual
benefits during any such period of garden leave.

14.2.
During any period of notice whatsoever, however it is served (including whether
as garden leave or not) you must, if instructed by the Company:

14.2.1
resign without compensation from any office which you may hold in the Company or
any Group Company or which you hold as a nominee of the Company or any Group
Company;

14.2.2
cease to be an authorised signatory of the Company or any Group Company;

14.2.3
refrain from contacting or communicating with any client, customer or supplier
of the Company or any Group Company;

14.2.4
refrain from contacting or communicating with any employee, officer, director,
agent or consultant of the Company or any Group Company;


9

--------------------------------------------------------------------------------




14.2.5
refrain from undertaking any work for any third party, whether paid or unpaid,
and whether as an employee or otherwise;

14.2.6
return all Company property, including, without limitation, all confidential
information, documents, software and any copies thereof (in whatever format).

14.3.
During any period of garden leave, you will remain an employee of the Company
and your employment shall continue and you will not be entitled to be employed
or engaged by any other company, partnership, person or entity in any capacity
(whether paid or unpaid). You should keep the Company informed of your
whereabouts so that you may be contacted should the need arise during normal
working periods, be it to perform any duties set out in clause 14.1 above or
otherwise.

14.4.
The Company reserves the right to require you to take holiday that has accrued
up to the commencement of any garden leave period during such garden leave.

15.
Confidentiality

15.1.
You acknowledge that in the course of your employment you will have access to
Confidential Information. You have therefore agreed to accept the restrictions
in this clause 15.

15.2.
You shall not (except in the proper course of your duties), either during your
employment with the Company or any Group Company or at any time after its
termination (howsoever arising}, use or disclose to any person, company or other
organisation whatsoever (and shall use your best endeavours to prevent the
publication or disclosure of) any Confidential Information. This restriction
does not apply to:

15.2.1
any use or disclosure authorised by the Company or required by law or required
by the proper performance of your duties; or

15.2.2
any information which is already in, or comes into, the public domain other than
through your unauthorised disclosure; or

15.2.3
prevent you from making a protected disclosure within the meaning of section 43A
of the Employment Rights Act 1996 (as amended).

16.
Intellectual Property

16.1.
You shall give the Company full written details of all Inventions and of all
works embodying Intellectual Property Rights conceived or made wholly or
partially by you at any time during the course of your employment with the
Company which relates to, or are reasonably capable of being used in, the
business of the Company. You also acknowledge that all Intellectual Property
Rights subsisting (or which may in the future subsist) in all such Inventions
and works shall automatically, on creation, vest in the Company absolutely. To
the extent that they do not vest automatically, you agree to hold them on trust
for the Company and will do everything necessary or desirable at the Company’s
expense to vest the Intellectual Property Rights fully in the Company and/or to
secure patent or appropriate forms of protection for the Intellectual Property
Rights. You agree promptly to execute all documents and do all acts as may, in
the opinion of the Company, be necessary to give effect to this clause 16.1.
Decisions as to the protection or exploitation of any Intellectual Property
Rights shall be in the absolute discretion of the Company.


10

--------------------------------------------------------------------------------




16.2.
You hereby irrevocably waive all moral rights under the Copyright, Designs and
Patents Act 1988 (and all similar rights in other jurisdictions) which you have
or will have in any existing or future works referred to in this clause 16.1.

16.3.
You hereby irrevocably appoint the Company to be your attorney to execute and do
any such instrument or thing and generally to use your name for the purpose of
giving the Company or its nominee the benefit of this clause 16 and acknowledge
in favour of a third party that a certificate in writing signed by any Director
or the Secretary of the Company that any instrument or act falls within the
authority conferred by this clause 16 shall be conclusive evidence that such is
the case.

17.
Restrictions During Employment

17.1.
During your employment you shall not, in a Relevant Capacity, be engaged or
concerned in any business or undertaking other than that of the Company or any
Group Company, without the prior written consent of the Board, but you may
nevertheless be or become a minority holder of any securities (to a maximum
holding of not more than 5% of such securities) which are quoted on a recognised
investment exchange, subject to conforming to all regulatory requirements and
rules and the Company’s Compliance procedures which may change from time to time
at the Board’s absolute discretion.

18.
Restrictions After Employment

18.1.
For a period of twelve (12) months after the Termination Date you shall not, in
a Relevant Capacity, without the previous written consent of the Board:

18.1.1
be engaged or concerned or interested in or carry on any business within the
Restricted Area which competes with (or will within such period compete with)
the Restricted Business;

18.1.2
solicit, interfere with, entice away or endeavour to entice away (or procure or
assist the soliciting, interference or enticement), in connection with any
business which competes to a material extent with the Restricted Business, the
custom or business of any Customer or prospective Customer with whom you have
had personal contact or management responsibility on a more than de minimis
basis during the course of your employment with the Company at any time during
the period of 12 months preceding the Termination Date, not attempt to
discourage or dissuade such person, firm or company from doing business with the
Company;

18.1.3
solicit, entice away or endeavour to entice away (or procure or assist the
soliciting or enticement) any Key Employee or do any act whereby such Key
Employee is encouraged to terminate their employment, appointment or contract
with the Company, whether or not such Key Employee would, by reason of
terminating their employment, appointment or contract service with the Company,
commit a breach of their contract with the Company; or

18.1.4
engage or employ or offer employment to (or procure or assist the engagement,
employment or offering to) any Key Employee, whether or not such Key Employee
would, by reason of terminating their employment, appointment or contract with
the Company, commit a breach of their contract with the Company.


11

--------------------------------------------------------------------------------




18.2.
The provisions set out in clauses 18.1 above shall apply after the Termination
Date regardless of the reason for the termination of your employment (including
the termination pursuant to clause 13.3).

18.3.
The period of the restrictions set out in clauses 18.1 shall be reduced by any
period(s) during which you are placed on garden leave by the Company pursuant to
clause 14 above.

18.4.
Each of the restrictions contained at clauses 18.1 to 18.3 constitutes an
entirely separate and independent restriction and is considered by the parties
to be reasonable and necessary for the protection of the legitimate interests of
the Company but if any such restriction or part thereof shall be found void,
invalid, illegal or unenforceable by any court of competent jurisdiction but
would be valid if some words were deleted therefrom, or the period thereof
reduced, or area covered or range of activities reduced, such restriction shall
apply with such modification as may be necessary to make it valid and effective.

18.5.
You shall at the request of the Board enter into a direct agreement or
undertaking with any other Group Company by which you will accept restrictions
corresponding to the restrictions contained in this clause (or such of them as
the Board may require in the circumstances).

18.6.
You agree that the potential damage to the Company and any Group Company of a
breach of the restrictions specified in clause 18.1 above may be such that it is
unquantifiable or that you will not be able to compensate the Company or any
Group Company adequately. You acknowledge that the Company may seek injunctive
relief and/or any other equitable relief to enforce any part of clause 18.1
above whether in respect of any threatened or actual breach of that clause.

18.7.
Before accepting any employment, appointment or engagement with any third party
either during the Employment or at any time during the period of 12 months after
the Termination Date, you shall draw the provisions of this clause 18 to the
attention of such third party.

18.8.
In the event of the transfer (within the meaning of the Transfer of Undertakings
(Protection of Employment) Regulations 2006 (the “Transfer Regulations”)) of the
undertaking or the part of the undertaking in which you shall at the time be
employed as the result of which (by virtue of the Transfer Regulations) your
employment is automatically transferred to another (the “Transferee”), the
provisions of this clause 18 shall have effect as though references in it (and
in all associated terms defined in this Agreement) to any “Group Company” are
construed as references to “any other company within the Transferee’s Group”
which for these purposes shall comprise the Transferee and any holding company
of the Transferee and the subsidiaries of the Transferee and of any such holding
companies for the time being.

19.
Assistance

19.1.
You will during and after the termination of your employment provide such
reasonable assistance, reasonably requested documents, physical evidence or
testimony as the Company or any Group Company may reasonably require in the
conduct of any internal investigation, the defence or prosecution of any current
or future claim that may be made against the Company or any Group Company
including but not limited to any proceeding before any arbitrary,
administrative, regulatory, judicial, legislative or other body or agency to the
extent such claims, investigations or proceedings relate to services performed,
or required to be performed by you, pertinent knowledge possessed by you, or any
act or omission by you.

19.2.
If the Company or any Group Company requests such assistance after the
termination of your employment:


12

--------------------------------------------------------------------------------




19.2.1
The Company or any Group Company will reimburse you for any reasonable
out-of-pocket expenses you necessarily and wholly incur in complying with clause
19.1 subject to the prior written consent of the Company’s General Counsel in
consultation with the Board (which shall not be unreasonably withheld) and to
the provision of evidence of expenditure to the General Counsel’s reasonable
satisfaction;

19.2.2
The Company shall pay for you to take legal advice from its lawyers, save in the
event that the Company’s General Counsel in consultation with the Board
determines that there is a conflict of interest (in which case the Company shall
pay the reasonable costs of independent advice); and

19.2.3
The Company acknowledges that any assistance should not be at times which may
reasonably jeopardise any new employment of yours.

20.
Company Property

20.1.
On request and in any event on the termination of your employment for any
reason, you are required immediately to return to the Company all Company
property in your possession or under your control including any Company credit
or charge cards, all keys, computer hardware and software including discs and
demonstration equipment, samples and passwords and all documents in whatever
form (including notes and minutes of meetings, customer lists, diaries and
address books, computer printouts, plans, diagrams, projections) together with
all copies thereof. The ownership of all such property and documents shall at
all times remain vested in the Company.

20.2.
All programmes and information about the Company’s or any Group Company’s
affairs held on any computer owned by you shall be deleted on the termination of
your employment and, if requested by the Company, you will make that computer
available for inspection to ensure that this has been effectively carried out.

21.
Conduct, Grievance and Disciplinary Procedure

21.1.
Your conduct must at all times be consistent with an employee of a company
regulated by the FCA or its successor body. Where it is necessary for you to be
registered as an Approved Person by the FCA for the performance of your duties,
any failure to be so registered may give the Company cause for the termination
of your employment. If from time to time you carry out Controlled Functions, the
Company reserves the right to remove you from involvement in some or all
Controlled Functions or any other regulated activities if the Company has any
concern about your competence or fitness and propriety to carry out those
Controlled Functions or other regulated activities. You are required to comply
with the Company’s Compliance Manual and procedures.

21.2.
You must observe all rules, regulations, policies and other requirements which
apply from time to time, of any body which regulates the Company or any Group
Company’s activities. You are also required to observe all applicable
legislation, and to act in accordance with the instructions issued from time to
time by the Group Chief Compliance Officer.

21.3.
The Company’s Grievance and Disciplinary Procedures are set out in the Employee
Handbook. These Procedures do not form part of your terms and conditions of
employment and may be amended by the Company from time to time. You are,
however, required to comply with its terms and it is your responsibility to
familiarise yourself with it.

22.
Deductions


13

--------------------------------------------------------------------------------




22.1.
You hereby agree to deductions being made from your salary or any other sums due
to you from the Company in respect of any sums owed by you to the Company from
time to time, including without limitation, overpayments, drawings, outstanding
loans, advances or payments for excess holiday.

23.
Alterations to Terms and Conditions

23.1.
Any minor changes to this Agreement will be notified to you in writing.

23.2.
Unless as otherwise provided for in this Agreement you will be given at least
one month’s prior written notice of any proposed major changes and will be
subject to your agreement — but you will be taken to have accepted these if you
do not indicate to the contrary.

24.
Compliance with Policies and Procedures

24.1.
You will be issued with an Employee Handbook, the contents of which you are
expected to comply with during the course of your employment. The Company will
update the Employee Handbook from time to time and you will be notified of any
such changes. Save as set out in the Employee Handbook, it does not form part of
your contract of employment.

24.2.
To the extent that there is a conflict between the provisions of this Agreement
and the Employee Handbook or any other such manuals, codes or regulations
current from time to time, the provisions of this Agreement shall prevail.

24.3.
You are required to comply with the provisions of any policies or procedures of
the Company in place from time to time including, without limitation, the
Company’s Computers, Communications Devices, E-mail, Electronic Communications
and internet Use Policy, Code of Business Conduct and Ethics and you will be
required to execute a separate Acknowledgement in respect to the policies
specifically listed above, which Acknowledgement will form part of this
Agreement.

25.
Other Agreements

25.1.
This Agreement constitutes the whole agreement between the parties. All other
agreements (if any) for service between the Company and you are hereby abrogated
and superseded and any sum or sums paid to you by way of remuneration under any
such other agreements after the commencement of the employment shall be deemed
to have been received by you on account of the remuneration payable to you under
this letter. The terms of this Agreement shall prevail in the event of any
inconsistency between the terms of this Agreement and the terms of any offer
letter. You have not been induced to enter into an agreement in the form of this
letter in reliance on, nor have you been given any warranty, representation,
statement, agreement or undertaking of any nature whatsoever other than as are
expressly set out in this Agreement and, to the extent that any of them have
been, you unconditionally and irrevocably waive any claims, rights or remedies
which you might otherwise have had in relation thereto.

25.2.
There are no collective agreements which directly affect the terms and
conditions of your employment and your employment with the Company is not
covered by any collective agreements.

25.3.
If any provision contained in this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, that provision will be
severed from this Agreement and that invalidity or unenforceability will not
affect any other provision of this Agreement, the balance of which will remain
in and have its intended full force and effect; provided, however, if the
invalid or unenforceable provision may be modified so as to be valid and
enforceable as a matter of law, the


14

--------------------------------------------------------------------------------




invalid provision will be deemed to have been modified so as to be valid and
enforceable to the maximum extent permitted by law.
26.
Third Party Rights

26.1.
The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than you and the Company (or any Group Company)
shall have any rights under it. The terms of this Agreement may be varied,
amended or modified or this Agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this Agreement may be rescinded
(in each case), without the consent of any third party.

27.
Changes in Particulars of Employees

27.1.
You must notify the Board in writing of:

27.1.1
any change in your personal details which is your name, address, home telephone
number or mobile telephone number, nationality or immigration status, marital
status or civil partnership status, date of marriage or civil partnership,
divorce or births in your immediate family, examination passes or any other
changes to your professional registrations or accreditations, change of your
next of kin, change of life assurance beneficiary, or your next of kin’s change
of address, telephone number etc.;

27.1.2
your arrest, charge or conviction for a criminal offence or if you become
bankrupt, apply for or have made against you a receiving order, make any
composition with your creditors or commit any act of bankruptcy or are subject
to any disciplinary action taken against you by a professional or regulatory
body, which may render you liable to summary dismissal.

28.
Data Protection

28.1.
The Company will, as a consequence of your employment, collect certain of your
personal information in order to carry out necessary personnel administration,
work and business management tasks and activities. As a result, the personal
information kept on you may be used to:

28.1.1
to administer rights and benefits under your employment contract such as salary,
bonus, healthcare pension, leave etc.;

28.1.2
ensure the Company’s compliance with its various legal obligations such as in
relation to health and safety, equal opportunities, public interest disclosure
etc.;

28.1.3
administer payroll and discharge the Company’s PAVE obligations;

28.1.4
operate necessary reviews and evaluations such as in relation to performance;

28.1.5
assist in the smooth operation of the Company’s IT and communications systems;

28.1.6
assist in handling any legal claims against the Company or in which the Company
is involved.

28.2.
The Company may need to disclose the personal information held on you to Group
Companies and may, in doing so, transfer personal information to the United
States where laws may not be


15

--------------------------------------------------------------------------------




as protective of your personal information privacy rights as in the UK. The
Company will not disclose your personal information for any reason incompatible
with those reasons set out at clause 28.1 above without your consent or unless
it is in your vital interests to do so, or as otherwise authorised by law.
28.3.
You agree to the Company’s holding, using and processing of personal information
about you within the purposes set out in clause 28.1 above including, where
necessary, sensitive personal information.

28.4.
The Company reserves the right to review, audit, intercept, access and disclose
on a random basis all messages created, received or sent over the Facilities in
order to:

28.4.1
protect against the unauthorised use of the system;

28.4.2
protect the system against viruses or hackers;

28.4.3
find lost messages or retrieve messages due to system failure;

28.4.4
assist in the investigations of wrongful acts;

28.4.5
combat or investigate fraud or corruption;

28.4.6
prevent or detect crime;

28.4.7
comply with any legal obligation;

28.4.8
protect the Company’s legitimate interest and activities.

29.
Warranty

29.1.
You warrant that by entering into or performing these and any other arrangements
made between the Company and you

29.1.1
you will not be in breach of or subject to any express or implied term of any
contract with or other obligation to any third party binding on you, including
without limitation any notice period or the provisions of any restrictive
covenants or confidentially obligations, arising out of any employment with any
other employer or former employer. You further warrant that at the commencement
date of your employment you are not bound by any such express or implied term
that you have not disclosed to the Company.

29.1.2
you are entitled to work in the United Kingdom without any additional approvals
and will notify the Company immediately if you cease to be so entitled at any
time during your employment with the Company or any Group Company.

30.
Potential impact of the Remuneration Code

30.1.
The Company is regulated by the FCA and is currently a Level 3 entity for the
purposes of the FCA Remuneration Code. The Company believes that the terms and
conditions set out in this Agreement are all consistent with the current
requirements of the Remuneration Code.

30.2.
Notwithstanding any other provision in this Agreement, where the Company makes
any payment to you of variable compensation that is regulated by the
Remuneration Code, the Company reserves


16

--------------------------------------------------------------------------------




the right in its sole discretion to adjust any payment to you {including to
reduce the payment) to the extent it decides is reasonably necessary taking into
account the terms of the Remuneration Code and the Company’s Remuneration Policy
Statement published under the Remuneration Code. The Company anticipates
exercising this right on rare occasions, if at all, and any potential exercise
of this right will be discussed with you in advance save where it is not
reasonably practicable to do so. The Company shall only exercise its rights
hereunder acting reasonably and may not adjust an individual’s remuneration
basis unless all or substantially all employees at a level commensurate with
such employee are all subject to the same variation(s), save to the extent that
it would be appropriate to do so by virtue of a particular issue applying to a
particular individual.
30.3.
In the unlikely event that the FCA advises the Company of its view that these
terms and conditions are not consistent with the Remuneration Code, or the
Remuneration Code (or any other regulatory requirements affecting remuneration)
change, or the Company’s position with respect to such regulatory requirements
changes (for example, if the Company becomes a Level 2 instead of a Level 3
entity under the Remuneration Code), the Company reserves the right to
unilaterally modify these terms and conditions to the extent, and in the manner,
it considers appropriate in its sole and absolute discretion acting reasonably.
Save where it is not reasonably practicable, any proposed changes will be
negotiated and agreed with you in advance of being made by the Company (in such
circumstances both parties acting reasonably), however the nature of any changes
will remain within the ultimate discretion of the Company.

30.4.
You hereby acknowledge that changes made by the Company pursuant to the above
will not constitute a breach of your terms and conditions of employment, even if
the precise terms of any future changes are unable to be identified by either
party in advance.

31.
Governing Law

This Agreement shall be governed by the laws of England and Wales and the
parties submit to the exclusive jurisdiction of the English Courts.
32.
Interpretation

32.1.
For the purposes of this Agreement, the following words shall have the following
meanings:

“Company Sick Pay”
means any sick pay paid in accordance with clause 11.3 (Sickness).

“Confidential Information”
means information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) which is not in the public domain relating
to the business, products, customers, clients, directors, affairs and finances
of the Company or any Group Company for the time being confidential to the
Company or any Group Company and trade secrets including, without limitation,
technical data and know-how relating to the business of the Company or any Group
Company or any of its or their business contacts;

“Customer’’
means any person, firm or company from whom during the period of twelve months
preceding the Termination Date, the Company obtained an order for goods or
services;

“Facilities”
means email, voicemail, telephone system or internet;


17

--------------------------------------------------------------------------------




“Group Company”
means any Company which for the time being is (a) a holding company of the
Company or (b) a subsidiary undertaking of the Company or (c) a subsidiary
undertaking of any such holding company (as these expressions are defined in the
Companies Act 2006) and shall include, for the avoidance of doubt, Knight
Capital (Europe) Limited and Getco Europe Limited;

“Intellectual Property Rights”
means patents, rights to inventions, copyright and related rights, trade-marks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world;

“Invention”
means any invention, idea, discovery, development, improvement or innovation,
whether or not patentable or capable of registration, and whether or not
recorded in any medium;

“Key Employee”
means any employee of or consultant or independent contractor to the Company at
the Termination Date or who was such an employee, consultant or independent
contractor at any time during the 12 months preceding the Termination Date and,
in each case, who worked or provided services in a senior executive, managerial,
IT, sales or trading capacity and with whom you dealt personally or had
management responsibility for on a more than de minimis basis at any time during
the 12 months preceding the Termination Date;

“Payment in Lieu”
means a sum in lieu of notice equal to the basic salary (as at the date of
termination) which you would have been entitled to receive under this Agreement
during the relevant notice period referred to at clause 13.1 (or, if notice has
already been given, during the remainder of the notice period) less any
deductions required by law;

“Prospective Customer’’
means any person, firm or company with whom during the period of twelve months
preceding the Termination Date, the Company was or has been in negotiations or
discussions with or to whom the company shall have presented a proposal with a
view to such person, firm or Company placing an order for goods or services with
the Company;

“Relevant Capacity”
means either alone or jointly with another in the capacity of principal, agent,
consultant, partner, director, shareholder, independent contractor or employee
whether directly or indirectly;


18

--------------------------------------------------------------------------------




“Restricted Area”
means Europe, the US, Singapore, Hong Kong and such other areas worldwide in
which the Company carries on business at the Termination Date and in or in
respect of which you shall have carried out duties or been engaged or concerned
at any time during the 12 months preceding the Termination Date;

“Restricted Business”
means any business carried on by the Company or Group Company at the Termination
Date and in which you were materially engaged at any time during the period of
12 months immediately preceding the Termination Date;

“Termination Date”
means the date on which your employment terminates, howsoever arising.

This agreement is signed by the parties to indicate their Agreement to its
terms.
Signed on behalf of the Company
Date:    19 March 2014
Name and position:    Marcia Jones – Managing Director – Human Resources
Signed: /s/ Marcia Jones
Please indicate that you agree to these terms by signing one copy of this
Agreement and returning it.
I have read and understood the terms and conditions set out in this Agreement
and agree that I will comply with those terms and conditions.
Date: 24/3/14
Name:    Philip Allison
Signed: /s/ Philip Allison

19